ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-164, concluding that WILLIAM J. RUSH of FAIRFIELD, who was admitted to the bar of this State in 2002, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.15(a) (commingling funds and recordkeeping violations), RPC 1.15(b) (failure to promptly notify clients or third parties of receipt of funds in which they have an interest and to promptly disburse those funds), RPC 1.15(d) (failure to comply with the recordkeeping requirements of Rule 1:21-6), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that WILLIAM J. RUSH is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.